OPINION — AG — SAID HOUSE BILL NO. 949, THE STATE BOARD OF PUBLIC AFFAIRS, AS THE "CONTRACTING AGENCY" DESIGNATED THEREIN, WAS AUTHORIZED TO CONTRACT WITH AN ARCHITECT TO FURNISH ALL NECESSARY ARCHITECTURAL SERVICES IN CONNECTION WITH THE CONSTRUCTION OF A DINING HALL AND BAKERY AT THE EASTERN STATE HOSPITAL AND PLACING THE SAME IN OPERATION, INCLUDING PARTICULARLY THE PURCHASING AND INSTALLATION OF ANY "EQUIPMENT" AND "SUPPLIES" — AS THOSE TERMS ARE USED IN HOUSE BILL NO. 949. CITE: 62 O.S.H. 41.15, ARTICLE V, SECTION 55, 74 O.S.H. 73.1 (JAMES C. HARKIN)